Frankum, Judge.
There was evidence adduced upon the trial that the Sheriff of Stewart County, together with two State revenue agents, raided an illegal distillery which was located between one-fourth and one-half mile back of James Crocker’s house; that a road led from the distillery by his house to a *659highway; that there .was a fire under the still; that five 60-gallon barrels of fermented, alcoholic and intoxicating mash were at the distillery; that the defendant, James Crocker and his brother, Isaac Crocker, were at the distillery; that J ames Crocker’s track which had a dram of water on it was at the distillery; that water is used in the manufacture of liquors to cool the condenser of the still and to make mash; that there was no branch or creek near the distillery; that the distillery was located in a dry gully; that on the approach of the officers Isaac Crocker ran; that James Crocker turned to run but stopped on the command of the sheriff, and said: “There ain’t no use to ran when you are caught”; that James Crocker freely and voluntarily admitted hauling water to the distillery to make mash; that James Crocker “was wet. . . up to his knees . . . with water,” and that “it was an open fair day.” The defendant’s brother, Isaac Crocker, testified that he operated the distillery; that he had bdrrowed the defendant’s track to haul water; that the defendant had nothing to do with the operation of the distillery, and that the defendant had not hauled the water found on the truck to the distillery. The defendant, in an unsworn statement, said that his brother had borrowed his truck,, and when he had not returned the truck, he, the defendant, began looking for it; that he followed the truck’s tracks until he came upon the distillery and that he was talking^to 'his brother when the officers came to the distillery. Held:
Decided October. 17, 1961.
Carlton S. Brown, for plaintiff in error.
Stephen Pace, Jr., Solicitor-General, contra.
The conviction of the defendant of making intoxicating liquors was authorized by the evidence. Code § 58-206. Lindsay v. State, 32 Ga. App. 74 (122 SE 649); Bailey v. State, 44 Ga. App. 564 (162 SE 154); Chester v. State, 74 Ga. App. 667 (41 SE2d 162).

Judgment affirmed.


Nichols, P. J., and Jordan, J., concur.